EXAMINER’S AMENDMENT/COMMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Lines 1 of claims 2-8 recite “The motor according to claim” which have been changed to -- The vibration type motor according to claim --
Lines 1 of claims 10-13 recite “The apparatus according to claim” which have been changed to -- driver apparatus according to claim --
	Line 14 of claim 1 recites “between the second areas” which has been changed to -- between the second areas at the ends of the frictional member --
Lines 15-16 of claim 9 recite “between the second areas” which has been changed to -- between the second areas at the ends of the frictional member --
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4 August 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed and able to distinct the vibration type motor and driven apparatus of the invention from many well-known vibration type motor and driven apparatus. 
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach a vibration type motor comprising, inter alia, the frictional member has a first area including an area that contacts the vibrator and a second area including an area that is retained by the retaining member, the second area is arranged at both ends of the frictional member in a direction of the relative movement, and the first area is arranged between the second areas at the ends of the frictional member, a position at which the frictional member is fixed by the fixing unit is aligned with the first area in the direction of the relative movement, and a size of the first area in an orthogonal direction that is orthogonal to both the direction of the relative movement and a pressure direction of the pressurization unit is smaller than a size of the second area in the orthogonal direction.
Claims 2-8 depend directly or indirectly on claim 1 therefore these claims are allowable as being dependent on an allowable base claim.
Independent claim 9 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach a driver apparatus which comprises a vibration type motor and a driven member that is moved by the vibration type motor, wherein the vibration type motor comprises, inter alia, the frictional member has a first area including an area that contacts the vibrator and a second area including an area that is retained by the retaining member, the second area is arranged at both ends of the frictional member in a direction of the relative movement, and the first area is arranged between the second areas at the ends of the frictional member, a position at which the frictional member is fixed by the fixing unit is aligned with the first area in the direction of the relative movement, and a size of the first area in an orthogonal direction that is orthogonal to both the direction of the relative movement and a pressure direction of the pressurization unit is smaller than a size of the second area in the orthogonal direction. 
Claims 10-13 depend directly or indirectly on claim 9 therefore these claims are allowable as being dependent on an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ashizawa et al. (U.S. Pre-Grant Publication No. 20150125140) discloses a vibration-wave motor for minimizing the noise produced during phase-difference changes.  
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY P PHAM whose telephone number is (571)270-3046. The examiner can normally be reached MON-THU 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAWKI ISMAIL can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



13 August 2022			/EMILY P PHAM/                                                            Primary Examiner, Art Unit 2837